 



Exhibit 10.2
INVESTOR RIGHTS AGREEMENT
     This Investor Rights Agreement (this “Agreement”) is dated as of the 29th
day of May, 2007, and is made by and between Lime Energy Co., a Delaware
corporation (the “Company”), and the holders of the Term Notes due May 31, 2010,
issued by the Company (such holder is referred to herein as the “Lender,” and
collectively as the “Lenders”).
W I T N E S S E T H:
     WHEREAS, Lenders and the Company are parties to that certain Loan Agreement
dated as of the date hereof pursuant to which Lenders have agreed to make
certain loans available to the Company, on and subject to the terms and
conditions set forth therein (the “Loan Agreement”); and
     WHEREAS, the execution and delivery by the parties hereto of this Agreement
is one of the conditions precedent to the obligation of Lenders to make loans to
the Company under the Loan Agreement; and
     WHEREAS, the parties desire to set forth certain additional understandings
among themselves relating to the obligations of the Company to Lenders and to
certain other matters, all as more fully described herein;
     NOW, THEREFORE, in consideration of the premises and mutual agreements
contained herein, the parties hereby agrees as follows:
     1. Definitions. Terms which are defined in the Loan Agreement and which are
used in capitalized form herein and not otherwise specifically defined herein
are used with the meanings given such terms in the Loan Agreement. The following
terms shall have the indicated meanings:
     “Fair Market Value” means, the fair market value of a share of Common Stock
as of the applicable date (the “Determination Date”), determined as follows:
     (a) If the Common Stock is traded on the American Stock Exchange or another
national exchange or is quoted on the National or SmallCap Market of The Nasdaq
Stock Market, Inc.(“Nasdaq”), then the closing or last sale price, respectively,
reported for the last Business Day immediately preceding the Determination Date.
     (b) If the Common Stock is not traded on the American Stock Exchange or
another national exchange or on the Nasdaq but is traded on the NASD OTC
Bulletin Board, then the mean of the average of the closing bid and asked prices
reported for the last Business Day immediately preceding the Determination Date.
     “Rule 144” means Rule 144 promulgated by the SEC under the Securities Act,
as in effect from time to time.

Page 1 of 11



--------------------------------------------------------------------------------



 



     “SEC” means the Securities and Exchange Commission of the United States of
America.
     “Securities Act” means the Securities Act of 1933, as amended, and the
regulations of the SEC promulgated thereunder, as in effect from time to time.
     “Securities Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the regulations of the SEC promulgated thereunder, as in effect
from time to time.
     “Warrant” means the Warrant referred to in the Loan Agreement.
     “Warrant Shares” has the meaning give such term in the Warrant.
     2. Payment of Interest by Delivery of Shares of Common Stock. The parties
hereto hereby agree with respect to all interest payments payable by the Company
under the Loan Agreement and the Notes delivered thereunder that, provided that
the Company’s common stock, par value $0.0001 per share (“Common Stock”)
continues to be publicly traded and the Company continues to comply with the
reporting requirements of the Securities Exchange Act, the Company will pay in
cash one-half (1/2) of each such interest payment and will pay the other
one-half (1/2) of each such interest payment by issuance of shares of Common
Stock having a Fair Market Value equal to one-half (1/2) of the amount of such
interest payment; provided that the Company shall not be obligated to issue
fractional shares and any fractional share shall be rounded to the nearest whole
number. All shares of Common Stock issued in payment of interest will be
‘restricted securities’ for purposes of Rule 144.
     3. Conversion.
     (a) At the option of any Lender, exercisable at any time by not less than
three (3) Business Days’ prior written notice, any or all of such Lender’s Loan
may be converted into shares of the Common stock at a conversion price of $1.00
per share (the “Conversion Price”). Any such written notice shall be delivered
at the address for the Company applicable under the Loan Agreement and shall
state the amount of principal and interest being converted and the applicable
conversion date (which shall not be earlier than the date upon which such notice
is given to the Company).
     (b) The outstanding principal balance of the Loan and all accrued unpaid
interest thereon shall automatically be converted into shares of Common Stock at
the Conversion Price, without notice or other action by the Company or Lenders,
if, at any time after May 31, 2008, for twenty (20) Business Days in any period
of thirty (30) consecutive Business Days, the Fair Market Value of the Common
Stock is higher than $1.50 per share.
     (c) All shares of Common Stock issued under this Section 3 will be
restricted securities for purposes of Rule 144.
     (d) In the event of any issuance of shares pursuant to this Section 3, the
Company shall, on or before the tenth (10th) Business Day following the date
when conversion occurs deliver at the

Page 2 of 11



--------------------------------------------------------------------------------



 



Company’s expense to the respective Lender, a certificate or certificates for
the shares of Common Stock being issued registered in the name of such Lender.
     (e) Upon the Company’s receipt of a notice of conversion from a Lender
under clause (a) above, or upon automatic conversion under clause (b) above,
such Lenders shall be deemed for all corporate purposes to have become the
holder of record of the shares of Common Stock with respect to which such
conversion occurs (which, for purposes of clause (a) shall be the date specified
in the notice given with respect to a conversion under clause (a)), irrespective
of the date of delivery of certificates evidencing such shares.
     4. Legends. Unless upon their issuance such shares of Common Stock are then
registered under the Securities Act pursuant to an effective registration
statement, any certificates representing shares of Common Stock issued under
Section 2 or Section 3 hereof shall bear a legend substantially in the following
form:
THE SHARES OF COMMON STOCK OF LIME ENERGY CO. (THE “THE COMPANY”) REPRESENTED BY
THIS CERTIFICATE (THE “SHARES”) HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED UNLESS (A) SUBSEQUENTLY REGISTERED PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE STATE
SECURITIES LAWS OR (B) THE HOLDER HEREOF SHALL HAVE DELIVERED TO THE COMPANY A
WRITTEN OPINION OF COUNSEL, IN FORM, SUBSTANCE AND SCOPE REASONABLY ACCEPTABLE
TO THE COMPANY, TO THE EFFECT THAT THE SHARES TO BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED ARE BEING OFFERED FOR SALE, SOLD, TRANSFERRED OR
ASSIGNED PURSUANT TO AN EXEMPTION FROM SUCH REGISTRATION.
     5. Registration Rights. The Company shall:
     (a) Demand Registration. In the event the Company shall receive from a
Lender a written request that the Company effect any registration, qualification
or compliance under the Securities Act with respect to at least thirty-three
percent (33%) of the aggregate Warrant Shares and the shares of Common Shares
which have been issued to such Lender pursuant to Section 2 or Section 3 of this
Agreement (“Agreement Shares,” and, collectively with the Warrant Shares, the
“Registrable Securities”) for resale by the Lenders from time to time through
the over-the-counter market or in privately-negotiated transactions or
otherwise, the Company, as soon as practicable, shall (i) use its best efforts
to prepare and file with the SEC a registration statement (the “Registration
Statement”), and (ii) provide to each Lender a draft of the Registration
Statement for review and comment within thirty (30) days after receipt of the
initial Lender’s request for such registration. Notwithstanding the foregoing,
the Company shall have no obligations pursuant to this Section 5(a) unless the
number of shares to be registered for the Lenders pursuant to this Section 5(a)
shall be at least 1,000,000 in the aggregate, which amount shall be subject to
adjustment for stock splits and other similar pro rata combinations of the
Company’s common stock.

Page 3 of 11



--------------------------------------------------------------------------------



 



     (b) Subject to the provisions of clause (g) below, and to receipt of all
necessary information from the Lenders, the Company uses reasonable efforts to
cause the Registration Statement to be declared effective as promptly as
practicable after filing thereof, and in any event within ninety (90) days after
filing thereof.
     (c) Use reasonable efforts to keep the Registration Statement continuously
effective under the Securities Act until the date which is the earlier of the
date (i) when all Registrable Securities have been sold, or (ii) the date that
is the eighteenth (18th) month anniversary of the date the Registration
Statement shall have been declared effective.
     (d) File any documents required of the Company for customary “blue sky”
clearance in Illinois.
     (e) File with the SEC in a timely manner the reports and other documents
required to be filed by it under the Securities Act and the Securities Exchange
Act (or, if the Company is not required to file such reports, it will, upon the
request of any Lender, make publicly available other information so long as
necessary to permit sales by Lenders under Rule 144), all to the extent required
to enable Lenders to sell the Registrable Securities from time to time without
registration under the Securities Act within the limitations provided by
Rule 144; provided, however, that nothing in this Agreement shall require the
Company to file reports under the Securities Act or the Securities Exchange Act,
to register any of its securities under the Securities Exchange Act, or to make
publicly available any information concerning the Company at any time when it is
not required by law or by any other agreement by which it is bound to do any of
the foregoing.
     (f) All expenses relating to the registration and offering of the
Registrable Securities pursuant to this Section 5 shall be borne by the Company,
except that Lenders shall bear underwriting and selling commissions attributable
to the Registrable Securities being registered and any transfer taxes on shares
being sold by Lenders.
     (g) In addition to and without limitation of any other covenant of Lenders
contained in this Agreement, each Lender who desires to have its Registrable
Securities registered pursuant to this Section 5 shall:
     (i) Furnish to the Company, upon the Company’s request, all information
regarding Lenders and the intended distribution of the Registrable Securities
for the purpose of preparing such Registration Statement, to the extent that
such information is required to comply with applicable legal requirements; and
     (ii) Upon the Company’s request, notify the Company of the number of
Registrable Securities that have been sold and remain to be sold pursuant to any
the Registration Statement; and
     (iii) promptly notify the Company when all registered Registrable
Securities have been sold.
     (h) Lender agrees not to effect any disposition of any Registrable
Securities or the right to purchase any Registrable Securities that would
constitute an offer or sale within the meaning of the

Page 4 of 11



--------------------------------------------------------------------------------



 



Securities Act except as contemplated in this Section 5 or pursuant to an
exemption from registration under the Securities Act.
     (i) The Company will promptly notify Lender at any time when a prospectus
relating to Registrable Securities is required to be delivered under the
Securities Act of the happening of any event as a result of which the prospectus
included in such Registration Statement, as then in effect, includes an untrue
statement of a material fact or omits to state a material fact required to be
stated therein or necessary to make the statements therein not misleading or
incomplete in the light of the circumstances then existing.
     (j) The Company will furnish to Lender with respect to the Registrable
Securities registered under the Registration Statement (and to each underwriter,
if any, of such Registrable Securities) such number of copies of the
Registration Statement and any amendment or supplement thereto and of
prospectuses and preliminary prospectuses in conformity with the requirements of
the Securities Act as Lender shall reasonably request.
     (k) The Company shall prepare and file with the SEC such amendments and
supplements to such Registration Statement and the prospectus used in connection
therewith as may be necessary so that, as thereafter delivered to the purchasers
of such Registrable Securities, such prospectus shall not include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading or
incomplete in the light of the circumstances then existing; provided, however,
the Company may, subject to the last sentence of this clause (k), temporarily
suspend the use of the prospectus forming a part of such registration statement
in the event that, and during such period as,
     (i) the Company is engaged in confidential negotiations or other
confidential business activities, disclosure of which would be required to be
included or incorporated by reference in such prospectus or registration
statement, and
     (ii) the Board of Directors of the Company determines in good faith that
such disclosure would have a material adverse effect on any such confidential
negotiations or other confidential business activities or would be materially
detrimental to the Company.
In such event, subject to the last sentence of this clause (k), the Company may
suspend the use of such prospectus until such time as an amendment to such
Registration Statement has been filed by the Company and declared effective by
the SEC, or until such time as the Company has filed an appropriate report with
the SEC pursuant to the Securities Exchange Act. Anything herein to the contrary
notwithstanding, the Company does not have the right to suspend the use of such
prospectus or otherwise restrict Lender’s ability to sell or otherwise transfer
the Registrable Securities for a period of more than 90 days (which need not be
consecutive days) in any twelve month period.
     (l) The Company will promptly inform Lender when any stop order by the SEC
has been issued with respect to the Registrable Securities and use its best
efforts to promptly cause such stop order to be withdrawn.

Page 5 of 11



--------------------------------------------------------------------------------



 



     (m) The Company will cause all Registrable Securities registered pursuant
to such Registration Statement to be listed on each securities exchange or
market system on which the Company’s Common Stock then is listed.
     (n) The Company will take such other actions as may be reasonably necessary
to effect the registration of the resale of the Registrable Securities in
accordance with the terms of this Agreement, to allow such Registrable
Securities to trade in the same market system or exchange where the Company’s
Common Stock then trades, and to comply with all rules and regulations of the
SEC applicable thereto.
     (o) Indemnification and Contribution. For the purpose of this clause (o),
the term “Lender Party” shall include the Lender and its respective officers,
directors, and any Person which controls Lender, and the term “Registration
Statement” shall include the Registration Statement to be filed pursuant to this
Section 5 and any final prospectus, supplement or amendment included in or
relating to such Registration Statement.
     The Company agrees to indemnify and hold harmless each Lender Party from
and against any losses, claims, damages or liabilities to which such Person may
become subject (under the Securities Act or otherwise) insofar as such losses,
claims, damages or liabilities (or actions or proceedings in respect thereof)
arise out of, or are based upon any untrue statement or alleged untrue statement
of a material fact contained in a Registration Statement or the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading or arise out of any
failure by the Company to fulfill any undertaking included in a Registration
Statement and the Company will reimburse such Lender Party for any reasonable
legal or other expenses reasonably incurred in investigating, defending or
preparing to defend any such action, proceeding or claim as such expenses are
incurred; provided, however, that the Company shall not be liable in any such
case to the extent that such loss, claim, damage or liability arises out of, or
is based upon, any such untrue statement or omission made in such Registration
Statement in reliance upon written information furnished to the Company by or on
behalf of Lender or any Lender Party expressly for use in preparation of the
Registration Statement, or the failure of such Lender Party to comply with the
covenants and agreements of the Lender contained in this Section 5 respecting
sale of any Registrable Securities or any statement or omission in any
prospectus that is corrected or made not misleading in any subsequent prospectus
that was delivered to Lender or such Lender Party prior to the pertinent sale or
sales by such Lender Party.
     Each Lender agrees, severally and jointly, to indemnify and hold harmless
the Company (and each person, if any, who controls the Company within the
meaning of Section 15 of the Securities Act, and each of its officers and
directors who sign the Registration Statement) from and against any losses,
claims, damages or liabilities to which the Company (or any such officer,
director or controlling person) may become subject (under the Securities Act or
otherwise), insofar as such losses, claims, damages or liabilities (or actions
or proceedings in respect thereof) arise out of, or are based upon, any failure
by such Lender or any respective Lender Party to comply with the covenants and
agreements of such Lender contained in Section 4 hereof respecting sale of any
Registrable Securities, or any untrue statement or alleged untrue statement of a
material fact contained (or incorporated by reference), or the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, in the

Page 6 of 11



--------------------------------------------------------------------------------



 



Registration Statement on the effective date thereof if such untrue statement
was made in reliance upon and in conformity with written information furnished
by or on behalf of such Lender or any respective Lender Party for use in
preparation of such Registration Statement. Each Lender will reimburse,
severally and not jointly, the Company (or such officer, director or controlling
person), as the case may be, for any legal or other expenses reasonably incurred
in investigating, defending or preparing to defend any such action, proceeding
or claim. In no event shall the liability of any Lender hereunder be greater in
amount than the dollar amount of the net proceeds received by such Lender and
the respective Lender Parties upon the sale of the Registrable Securities giving
rise to such indemnification obligation.
     Promptly after receipt by any indemnified person of a notice of a claim or
the beginning of any action in respect of which indemnity is to be sought
against an indemnifying person pursuant to this clause (o), such indemnified
person shall notify the indemnifying person in writing of such claim or of the
commencement of such action, and, subject to the provisions hereinafter stated,
in case any such action shall be brought against an indemnified person, such
indemnifying person shall be entitled to participate therein, and, to the extent
it shall wish, to assume the defense thereof, with counsel reasonably
satisfactory to such indemnified person. After notice from the indemnifying
person to such indemnified person of its election to assume the defense thereof,
such indemnifying person shall not be liable to such indemnified person for any
legal expenses subsequently incurred by such indemnified person in connection
with the defense thereof; provided, however, that if there exists or shall exist
a conflict of interest that would make it inappropriate, in the opinion of
counsel to the indemnified person, for the same counsel to represent both the
indemnified person and such indemnifying person, the indemnified person shall be
entitled to retain its own counsel (in addition to local counsel) at the expense
of such indemnifying person; provided, further, that no indemnifying person
shall be responsible for the fees and expenses of more than one separate counsel
for all indemnified parties collectively without regard to the number of Lenders
or Lender Parties. The indemnifying party shall not be liable for any settlement
of any proceeding effected without its written consent, but, if settled with
such consent or if there be a final judgment for the plaintiff, the indemnifying
party agrees to indemnify the indemnified party or parties in accordance with
the provisions of this clause (o).
     If the indemnification provided for in this clause (o) from the
indemnifying person is determined by a court of competent jurisdiction to be
unavailable to an indemnified person hereunder in respect of any losses, claims,
damages, liabilities or expenses referred to herein, then the indemnifying
person, in lieu of indemnifying such indemnified person, shall contribute to the
amount paid or payable by such indemnified person as a result of such losses,
claims, damages, liabilities or expenses in such proportion as is appropriate to
reflect the relative fault of the indemnifying person and indemnified persons in
connection with the actions which resulted in such losses, claims, damages,
liabilities or expenses, as well as any other relevant equitable considerations.
The relative fault of such indemnifying person and indemnified persons shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission, has been made by, or relates to information supplied by,
such indemnifying person or indemnified persons, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such action. The amount paid or payable by a party as a result of the losses,
claims, damages, liabilities and expenses referred to above shall be deemed to
include, subject to the limitations set forth in this clause (o), any

Page 7 of 11



--------------------------------------------------------------------------------



 



reasonable legal or other fees or expenses reasonably incurred by such party in
connection with any investigation or proceeding. The parties hereto agree that
it would not be just and equitable if contribution pursuant to this clause
(o) were determined by pro rata allocation or by any other method of allocation
which does not take account of the equitable considerations referred to in the
immediately preceding paragraph. Notwithstanding the provisions of this clause
(o), no Lender shall be required to contribute any amount in excess of the
dollar amount of the gross proceeds received by such Lender and the respective
Lender Parties upon the sale of the Registrable Securities giving rise to such
contribution obligation. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.
     (p) The conditions precedent imposed upon the transferability of the
Registrable Securities by this Section 5 shall cease and terminate as to any
particular number of the Registrable Securities when such Registrable Securities
shall have been effectively registered under the Securities Act and sold or
otherwise disposed of in accordance with the intended method of disposition set
forth in the Registration Statement covering such Registrable Securities or at
such time as an opinion of counsel satisfactory to the Company shall have been
rendered to the effect that such conditions are not necessary in order to comply
with the Securities Act.
     (q) So long as a registration statement is effective covering the resale of
any Registrable Securities, the Company will furnish to each Lender:
     (i) As soon as practicable after available (but in the case of the
Company’s Annual Report on Form 10-K, within 120 days after the end of each
fiscal year of the Company), one copy of (i) its Annual Report on Form 10-K or
equivalent form (which shall contain financial statements audited in accordance
with generally accepted accounting principles by a firm of certified public
accountants), and (ii) a full copy of the Registration Statement covering the
Registrable Securities which are registered thereby (the foregoing, in each
case, excluding exhibits);
     (ii) Upon the reasonable request of any Lender, any exhibits excluded by
the parenthetical to clause (i) of this clause (q) and all other information
that is made available to stockholders; and
     (iii) Upon the reasonable request of any Lender, an adequate number of
copies of the prospectuses to supply to any other party requiring such
prospectuses;
and the Company, upon the reasonable request of any Lender, will meet with such
Lender or a representative thereof at the Company’s headquarters to discuss all
information relevant for disclosure in the Registration Statement covering the
Registrable Securities and will otherwise cooperate with Lender conducting an
investigation for the purpose of reducing or eliminating Lender’s exposure to
liability under the Securities Act, including the reasonable production of
information at the Company’s headquarters.
     (r) Piggyback Registration Rights. In the event that the Company shall
determine to prepare and file with the SEC a registration statement relating to
an offering for its own account or

Page 8 of 11



--------------------------------------------------------------------------------



 



the account of others under the Securities Act of any of its equity securities,
other than on Form S-4 or Form S-8 (each as promulgated under the Securities
Act) relating to equity securities to be issued solely in connection with any
acquisition of any entity or business or equity securities issuable in
connection with stock option or other employee benefit plans, then the Company
shall send to each Lender written notice of such determination and, if within
fifteen (15) days after receipt of such notice, any Lender shall so request in
writing, the Company shall include in such registration statement all or any
part of such Registrable Securities which such Lender requests to be registered
to the extent the Company may do so without violating registration rights of
others which exist as of the date of this Agreement, subject to customary
underwriter cutbacks applicable to all holders of registration rights and
subject to obtaining such Lender’s cooperation substantially on the terms set
forth above in this Section 5.
     6. No Shorting. Each Lender agrees that it and its Affiliates will not and
will not cause any person or entity, directly or indirectly, to, engage in
“short sales” of the Common Stock or any other hedging strategies with respect
to the Common Stock, as long as the Note or any part of the Term Loan principal
balance shall be outstanding.
     7. Arbitration. In the event of any and all disagreements and controversies
arising from this Agreement, such disagreements and controversies shall be
subject to binding arbitration as arbitrated in accordance with the then current
Commercial Arbitration Rules of the American Arbitration Association in Chicago,
Illinois before one neutral arbitrator. Either party may apply to the arbitrator
seeking injunctive relief until the arbitration award is rendered or the
controversy is otherwise resolved. Without waiving any remedy under this
Agreement, either party may also seek from any court having jurisdiction any
interim or provisional relief that is necessary to protect the rights or
property of that party, pending the establishment of the arbitral tribunal (or
pending the arbitral tribunal’s determination of the merits of the controversy).
In the event of any such disagreement or controversy, neither party shall
directly or indirectly reveal, report, publish or disclose any information
relating to such disagreement or controversy to any person, firm or corporation
not expressly authorized by the other party to receive such information or use
such information or assist any other person in doing so, except to comply with
actual legal obligations of such party, or unless such disclosure is directly
related to an arbitration proceeding as provided herein, including, but not
limited to, the prosecution or defense of any claim in such arbitration. The
costs and expenses of the arbitration (excluding attorneys’ fees) shall be paid
by the non-prevailing party or as determined by the arbitrator.
     8. Miscellaneous.
     (a) All of the WHEREAS clauses and other recitals at the beginning of this
Agreement are hereby incorporated into and made part of this Agreement.
     (b) This Agreement shall be binding upon, and shall inure solely to the
benefit of, each of the parties hereto, and each of their respective heirs,
executors, administrators, successors and permitted assigns, and no other person
shall acquire or have any right under or by virtue of this Agreement. No Lender
shall assign its rights under this Agreement except in connection with an
assignment under the Loan Agreement permitted by the terms thereof.

Page 9 of 11



--------------------------------------------------------------------------------



 



     (c) This Agreement may be amended only by written execution by all parties.
No waiver of any provision of this Agreement shall in any event be effective
unless the same shall be in writing and acknowledged by the party against whom
enforcement is sought, and then any such waiver shall be effective only in the
specific instance and for the specific purpose for which given.
     (d) The descriptive headings of the several sections and paragraphs of this
Agreement are inserted for convenience only and do not constitute a part of this
Agreement.
     (e) All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of Illinois, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Illinois or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of Illinois.
     (f) Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by, unenforceable or
invalid under any jurisdiction, such provision shall as to such jurisdiction, be
severable and be ineffective to the extent of such prohibition or invalidity,
without invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.
     (g) This Agreement may be executed in one or more counterparts, all of
which shall be deemed but one and the same agreement and each of which shall be
deemed an original. Delivery by facsimile of an executed counterpart of this
Agreement shall be effective as an original executed counterpart hereof and
shall be deemed a representation that an original executed counterpart hereof
will be delivered.
     (h) THE PARTIES HERETO, AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO
CONSULT WITH COUNSEL, EACH KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE
IRREVOCABLY, ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE
OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT.
     (i) ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION
WITH THIS AGREEMENT SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS OF
THE STATE OF ILLINOIS OR IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
DISTRICT OF ILLINOIS; PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR
OPERATE TO PRECLUDE LENDER FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN
ANY OTHER JURISDICTION. EACH PARTY HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO
THE JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS AND OF THE UNITED STATES
DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS FOR THE PURPOSE OF ANY SUCH
LITIGATION AS SET FORTH ABOVE AND EXPRESSLY AND IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT
REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

Page 10 of 11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
day and year first above written.

          LIME ENERGY CO.    
 
       
By:
  /s/ Jeffrey Mistarz    
 
        Name: Jeffrey Mistarz     Title: Executive Vice President and Chief
Financial Officer    
 
        LENDER    
 
       
By:
  /s/ Richard Kiphart    
 
        Name: Richard P. Kiphart    
 
       
By:
       
 
       
Name:
       
 
       
Title:
       
 
       

Page 11 of 11